Name: Commission Regulation (EEC) No 2000/86 of 27 June 1986 amending Regulation (EEC) No 606/86 laying down detailed rules for applying the supplementary trade mechanism to milk products imported into Spain from the Community of Ten
 Type: Regulation
 Subject Matter: Europe;  trade policy;  processed agricultural produce
 Date Published: nan

 No L 171 /36 Official Journal of the European Communities 28 . 6 . 86 COMMISSION REGULATION (EEC) No 2000/86 of 27 June 1986 amending Regulation (EEC) No 606/86 laying down detailed rules for applying the supplementary trade mechanism to milk products imported into Spain from the Community of Ten Whereas the Management Committee for Milk and Milk Products has not delivered an opinion within the time limit set by its chairman, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal , and in particular Article 84 (3) thereof, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 606/86 is hereby amended as follows : 1 . Article 2 is amended as follows : (a) in paragraph 1 (a), '2,5 kg' is replaced by '3 litres' ; (b) in the second subparagraph of paragraph 3, '6 . Havarti , 7. Edam, Gouda' and '8 . Other' is replaced by the following : '6 . Havarti , fat content 60 % 7. Edam in balls, Gouda 8 . Soft ripened cow's milk cheeses 9 . Cheddar, Chester 10 . Other 900 tonnes 4 600 tonnes 850 tonnes 120 tonnes 2 260 tonnes' ; Having regard to Council Regulation (EEC) No 569/86 of 25 February 1986 laying down general rules for the appli ­ cation of the supplementary mechanism applicable to trade (STM)('), and in particular Article 7 ( 1 ) thereof, Whereas Article 2a of Commission Regulation (EEC) No 606/86 (2), as last amended by Regulation (EEC) No 1 258/86 (3), specifies the notion 'any party' in the case of applications for STM licences for cheese ; whereas the number of applications is , however, still unusually high ; whereas, therefore, on the one hand, only undertakings which are involved in the export or import of cheese should have access to the mechanism and, on the other hand, applicants for STM licences should be compelled to indicate the name of the holder and the latter should not be able to transfer rights deriving from the said licences ; whereas, lastly and for the same reasons, the amount of the security for cheese should be increased ; Whereas, if the rights deriving from licences may no longer be transferred in the future, the 10 % limit in Article 3 ( 1 ) of Regulation (EEC) No 606/86 is no longer warranted ; Whereas, in order to facilitate trade, the category 'Edam' should be better defined ; Whereas, in order to satisfy the demand for certain quan ­ tities of cheeses, such as Cheddar, Chester and soft ­ ripened cheeses, a specific category should be instituted for these types of cheeses ; Whereas, in accordance with Article 2a of the above ­ mentioned Regulation, undertakings concerned must be entered in a commercial register of a Member State ; whereas account should be taken of the fact that, in certain national laws recognized status as a trader may be acquired without any corresponding entry in a commercial register ; (c) paragraph 4 is replaced by the following : '4 . Applications for STM licences for cheeses must state, for each quantity, the category and, where appropriate , the type of cheese in question.' 2 . Article 2a is replaced by the following : 'Article 2a In the case of cheese falling within heading No 04.04 of the Common Customs Tariff, only undertakings that have acquired recognized status as traders in the Member State in which they are established and that have been involved for at least 12 months in external trade in cheese may apply for an STM licence.' 3 . Article 3 is replaced by the following : Article 3 1 . The quantities covered by STM licence appli ­ cations may not exceed quantities available nor be less than :  100 tonnes for products falling within heading No 04.01 other than in packings of a net capacity of 3 litres or less,  10 tonnes for products falling within heading No 04.01 in packings of a net capacity of 3 litres or less,  1 tonne for products falling within heading Nos 04.02, 04.03 and 04.04. (') OJ No L 55, 1 . 3 . 1986, p . 106 . 0 OJ No L 58, 1 . 3 . 1986, p . 28 . 3) OJ No L 113 , 30 . 4. 1986, p . 38 . 28 . 6 . 86 Official Journal of the European Communities No L 171 /37 2. Where quantities covered by STM licence appli ­ cations exceed the quantities available to the extent that they lead to an imbalance in traditional patterns of trade in milk products, the Commission may reject all the applications . 4. By way of derogation from Article 2 (2) of Regu ­ lation (EEC) No 574/86, rights deriving from STM licences shall not be transferable during their term of validity.' 4 . In the fourth indent of Article 4, ' 15 ECU' is replaced by '25 ECU'. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. 3 . The term of validity of STM licences shall not extend beyond the end of the month following that in which the licence application was lodged. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 27 June 1986 . For the Commission Frans ANDRIESSEN Vice-President